Title: To Thomas Jefferson from James Brown, 15 September 1792
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 15th Septr 1792

I am favord with your letter of the 11th: ⅌ Mr: Munro, by which Gentleman I now send you Fifty Dollars in Gold, you Might as well have made it 100 Dollars in case of Accidents.
I note what you write on the Subject of your Crop of Tobacco which is pleasing. My letters from London as late as the 23d: July give me great hopes you will get a good price for your Tobacco. Messrs: Donald & Burton have uniformly urged their friends to Std: ¼ or ⅓ d. of their Crops, which I beg leave to recommend to you. With Much Respect I am Dear Sir Your Obt. Hle. St

James Brown

